[img1.gif]


THIRD AMENDMENT OF EMPLOYMENT AGREEMENT

THIS THIRD AMENDMENT, made and entered into as of the 27th day of October, 2006,
by and between RARE HOSPITALITY MANAGEMENT, INC., a Delaware corporation
(hereinafter referred to as the "Company"), and EUGENE I. LEE, JR., a resident
of the State of Georgia (hereinafter referred to as the "Executive");

WITNESSETH:

WHEREAS, the Company and Executive entered into that certain Employment
Agreement, dated as of April 28, 2003 (the “Original Agreement”), First
Amendment of Employment Agreement, dated as of October 27, 2004 (the “First
Amendment”) and Second Amendment of Employment Agreement, dated as of October
27, 2005 (the “Second Amendment”); and

WHEREAS, the Second Amendment requires the Company and Executive to renew the
Original Agreement on or before October 27, 2006 in order for the term of the
Original Agreement to continue past the Expiration Date (as defined in the
Second Amendment); and

WHEREAS, the Company and Executive intend to renew the Original Agreement on the
terms and conditions set forth in this Third Amendment;

NOW, THEREFORE, for and in consideration of the sum of One Dollar ($1.00) in
hand paid by the Company to Executive, the receipt and sufficiency of which is
hereby acknowledged, and the mutual covenants and obligations contained herein,
the Company and Executive hereby agree as follows:

1.            Section 1.1 of the Original Agreement, as revised by the Second
Amendment, shall be deleted in its entirety and replaced with the following new
Section 1.1:

1.1.        Employment Term. The employment term of this Agreement shall
commence on the date hereof (the "Commencement Date") and shall continue until
and end on July 1, 2007 (the “Expiration Date”), unless terminated prior thereto
in accordance with Section 3 hereof. Unless renewed by mutual agreement of the
Company and Executive, as expressed in writing signed by both parties on or
before January 1, 2007 (the “Notice Date”), this Agreement shall terminate on
the Expiration Date with no renewal or extension; provided, however, that in the
event the Company chooses not to renew the Agreement, the Executive will be
entitled to receive the compensation under Section 2.1 owed to Executive but
unpaid for performance rendered under this Agreement as of the Expiration Date,
and the Company will be obligated to pay Executive an amount equal to twelve
(12) months of his Base Compensation (as defined below), in effect immediately
prior to the Expiration Date (the “Non-Renewal Severance”). Such payments of
Non-Renewal Severance shall be made as and when salary would otherwise be
payable to senior officers of the Company; provided, however, that on February
15, 2008, the Company shall pay Executive in one lump sum any remaining unpaid
portion of the Non-Renewal Severance, plus an amount, if any, equal to
Executive’s Base Compensation for the period of time between the Notice Date and
the date on which the Company provides Executive with written notice of
non-renewal. The period from the Commencement Date until the employment term
expires or is terminated by the Company or Executive is hereinafter referred to
as the "Employment Term."

2.            Section 2.1 of the Original Agreement, as revised by the Second
Amendment, shall be deleted in its entirety and replaced with the following new
Section 2.1:

2.1        Base Compensation. For all the services rendered by Executive
hereunder, the Company shall pay Executive an annual salary at the rate of Four
Hundred Seventy Thousand and 00/100 Dollars ($470,000) for each full year of the
Employment Term, payable in installments at such times as the Company
customarily pays its other senior officers (but in any event no less often than
monthly). The Company agrees that the Executive's salary will be reviewed at
least annually to determine if an increase is appropriate, which increase shall
be in the sole discretion of the Company. Executive's salary shall be prorated
for any partial year during which this Agreement remains in effect. Executive’s
annual salary paid from time to time is hereafter referred to as "Base
Compensation”.

3.            Section 2.3 of the Original Agreement, as revised by the Second
Amendment, shall be deleted in its entirety and replaced with the following new
Section 2.3:

2.3         Equity Awards. The Company acknowledges that it has caused the
Parent to issue equity awards, including incentive stock options, non-qualified
stock options and restricted stock awards (collectively, the “Equity Awards”) to
Executive pursuant to the Parent’s 1997 Long-Term Incentive Plan (the “1997
Plan”) and the Parent’s Amended and Restated 2002 Long Term Incentive Plan (the
“2002 Plan”, together with the 1997 Plan, the “Equity Incentive Plans”). The
Company represents and warrants to Executive that (i) during the Employment
Term, the Company will cause Executive to be within the category of persons for
which awards may be granted under the 2002 Plan or its successor plan; (ii) the
Equity Incentive Plans have been approved by the Parent’s Board of Directors and
shareholders and all Equity Awards granted to Executive under the Equity
Incentive Plans are and shall remain in full force and effect as the legally
binding obligations of the Parent and the Company throughout the Employment
Term, subject to the terms of the Equity Incentive Plans and the award
agreements executed in connection with the issuance of Equity Awards; and (iii)
the Parent has caused all shares of stock in the Parent that may be acquired by
Executive through the exercise or vesting of the Equity Awards to be registered
and freely tradable, whether by means of the Parent’s filing of all necessary
Form S-8 registration statements or otherwise, subject to restriction on sale or
transfer of such shares under applicable securities laws by virtue of
Executive’s position with the Company or ownership of the Parent’s securities.

4.            Section 3.2 of the Original Agreement shall be deleted in its
entirety and replaced with the following new Section 3.2:

 

3.2

Payment upon Termination.

(a) Upon termination of the Employment Term for Cause, or as a result of
Executive’s resignation pursuant to Section 3.1(e), in the absence of
circumstances described in Section 3.2(e), Executive shall be entitled to
receive the compensation under Section 2.1 owed to Executive but unpaid for
performance rendered under this Agreement as of the date of termination and any
additional compensation he may be entitled to receive under the terms of any
employee benefit plan offered by the Company.

(b) Upon termination of the Employment Term by the death of Executive,
Executive's estate shall be entitled to receive (i) the compensation under
Section 2.1 owed to Executive but unpaid for performance rendered under this
Agreement as of the date of death; and (ii) a lump sum equal to Executive’s
pro-rata share (based on days worked before death) of the bonus to which he
would have been entitled under Section 2.2 if he had been an employee on the
date bonuses for the then-current fiscal year were distributed.

In addition to the foregoing, upon such termination (i) all of Executive’s
Equity Awards that are outstanding on the date of Executive’s death shall be
deemed amended, without further action by the Parent, the Company or Executive,
so that any portion of such Equity Awards that would have vested solely with the
passage of time over the twenty-four (24) month period following such
termination, had Executive remained an employee of the Company during such
period, shall be immediately vested and exercisable as of the date of
termination, and any such stock options shall thereafter continue or expire in
accordance with their original terms, and (ii) the Company shall continue to
provide and pay for all health, hospitalization and long-term care insurance
premiums necessary to provide Executive's dependent family members, if any, with
coverage under the Company's group health insurance program, on the same terms
and conditions as offered to other executives of the Company throughout the
period of coverage, for a period of twenty-four (24) months from and after the
date of Executive's termination of employment. From and after the expiration of
such twenty-four (24) month period, all applicable laws shall continue to apply
to any person's or persons' rights to continue such benefits.

Payments pursuant to this Section 3.2(b) shall be in addition to any insurance
proceeds that may be payable to Executive’s estate or beneficiaries.

(c) In the event that during the Employment Term Executive becomes Disabled (as
defined in Section 3.1(b)) and the Company thereafter terminates Executive's
employment during the continuation of such disability, Executive shall be
entitled to receive (i) the compensation under Section 2.1 owed to Executive but
unpaid for performance rendered under this Agreement as of the date of
termination; (ii) a lump sum equal to Executive’s pro rata share (based on days
worked before he became disabled) of the bonus to which he would have been
entitled under Section 2.2 if he had been an employee on the date bonuses for
the then-current fiscal year were distributed; and (iii) continuation of
Executive's Base Compensation, as in effect immediately prior to the date of
termination of employment, for a period of ninety (90) days following the
termination of employment, which shall be paid as and when salary payments would
otherwise be made under Section 2 of this Agreement.

In addition to the foregoing, upon such termination of employment (i) all of
Executive’s Equity Awards that are outstanding on the date of Executive’s
termination from employment shall be deemed amended, without further action by
the Parent, the Company or Executive, so that any portion of such Equity Awards
that would have vested solely with the passage of time over the twenty-four (24)
month period following such termination, had Executive remained an employee of
the Company during such period, shall be immediately vested and exercisable as
of the date of termination, and any such stock options shall thereafter continue
or expire in accordance with their original terms, and (ii) the Company shall
continue to provide and to pay for all health, hospitalization and long-term
care insurance premiums necessary to provide Executive and his dependent family
members, if any, with coverage under the Company's group health insurance
program, on the same terms and conditions as offered to other executives of the
Company throughout the period of coverage, for a period of twenty-four (24)
months from after the date of Executive's termination of employment. From and
after the expiration of such twenty-four (24) month period, all applicable laws
shall continue to apply to any person's or person' rights to continue such
benefits.

Payments pursuant to this Section 3.2 (c) shall be in addition to any disability
insurance payments that may be payable to Executive.

(d) In the event that the Company terminates Executive's employment for any
reason other than those set forth in subsections 3.1 (a), (b) or (c) above,
except upon expiration of the Employment Term, or unless the provisions of
Section 3.2(e) apply, Executive shall be entitled to receive the compensation
under Section 2.1 owed to Executive but unpaid for performance rendered under
this Agreement as of the date of termination, and the Company will be obligated
to pay Executive an amount equal to eighteen (18) months of his Base
Compensation, as in effect immediately prior to the date of termination (the
“Termination Severance”). Executive shall also be entitled to receive his
pro-rata share (based on days worked before termination) of the bonus to which
he would have been entitled under Section 2.2 if he had been an employee on the
date bonuses for the then-current fiscal year were distributed. Such payments of
Base Compensation and bonus shall be made over time, as and when salary and
bonuses would otherwise be payable under Section 2 of this Agreement; provided,
however, that on February 15 of the year following the termination date, the
Company shall pay Executive in one lump sum any unpaid portion of the
Termination Severance.

In addition to the foregoing, upon such termination of employment, (i) all of
Executive’s Equity Awards that are outstanding on the date of Executive’s
termination from employment shall be deemed amended, without further action by
the Parent, the Company or Executive, so that any portion of such Equity Awards
that would have vested solely with the passage of time over the twenty-four (24)
month period following such termination, had Executive remained an employee of
the Company during such period, shall be immediately vested and exercisable as
of the date of termination, and any such stock options shall thereafter continue
or expire in accordance with their original terms, and (ii) the Company shall
continue to provide and to pay for all health, hospitalization and long-term
care insurance premiums necessary to provide Executive and Executive's dependant
family members, if any, with coverage under the Company's group health insurance
program , on the same terms and conditions as offered to other executives of the
Company throughout the period of coverage, for a period of twelve (12) months
from and after the date of Executive's termination of employment. From and after
the expiration of such twelve (12) month period, all applicable laws shall
continue to apply to any person's or persons' rights to continue such benefits.



(e) In the event that (i) during the Employment Term a “Change in Control” (as
defined below) shall occur and (ii) within eighteen (18) months following such
Change in Control, either (A) the Company substantially reduces Executive's
scope of responsibility or moves the Company’s headquarter offices away from the
Metropolitan Atlanta area, and Executive resigns as a result of such action, or
(B) the Company terminates Executive’s employment for any reason other than
those set forth in subsections (a), (b) or (c) above then, in lieu of the
amounts payable pursuant to Section 3.2(d), Executive shall be entitled to
receive (i) the compensation under Section 2.1 owed to Executive but unpaid for
performance rendered under this Agreement as of the date of resignation or
termination; (ii) a lump sum equal to the average of the bonus paid to Executive
with respect to each of the two fiscal years of the Company prior to the year in
which the resignation or termination occurs; and (iii) an amount equal to
thirty-six (36) months of his Base Compensation, as in effect immediately prior
to the date of resignation or termination. The amount payable pursuant to clause
(iii) of the immediately preceding sentence (the “CIC Severance”) shall be
payable in periodic amounts, each equal to the periodic Base Compensation
payments being made to Executive immediately prior to the date of resignation or
termination, on the dates that salary payments are normally made to executives
of the Company or its successor; provided, however, that on February 15 of the
year following the date of resignation or termination, the Company shall pay
Executive in one lump sum any remaining unpaid portion of the CIC Severance.
Notwithstanding the provisions of the immediately preceding sentence, in the
event that the Company shall fail to make any payment of the CIC Severance,
which failure is not cured within thirty (30) days following written notice to
the Company of the failure to make such payment, then all remaining portions of
the CIC Severance shall thereupon be immediately due and payable without further
notice to the Company. All payments made pursuant to this Section 3.2(e), other
than the CIC Severance, shall be made within thirty (30) days following the date
of resignation or termination.

 

In addition to the foregoing, upon the date of resignation or termination (i)
all of Executive’s Equity Awards that are outstanding on the date of Executive’s
resignation or termination from employment shall be deemed amended, without
further action by the Parent, the Company or Executive, so that any portion of
such Equity Awards that would have vested solely with the passage of time over
the twenty-four (24) month period following such resignation or termination, had
Executive remained an employee of the Company during such period, shall be
immediately vested and exercisable as of the date of resignation or termination,
and any such stock options shall thereafter continue or expire in accordance
with their original terms, and (ii) the Company shall continue to provide and
pay for all health, hospitalization and long-term care insurance premiums
necessary to provide Executive and Executive's dependant family members, if any,
with coverage under the Company's group health insurance program, on the same
terms and conditions as offered to other executives of the Company throughout
the period of coverage, for a period of eighteen (18) months from and after the
date of resignation or termination. From and after the expiration of such
eighteen (18) month period, all applicable laws shall continue to apply to any
person's or persons' rights to continue such benefits.

For purposes of this subsection (e), “Change in Control” means and includes each
of the following:

 

(i)           The acquisition, at one time or over time, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “1934 Act”) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
35% or more of the combined voting power of the then outstanding voting
securities of the Parent entitled to vote generally in the election of directors
(the “Outstanding Corporation Voting Securities”); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change of Control; (a) any acquisition by a Person who is on the date of this
Agreement the beneficial owner of 35% or more of the Outstanding Corporation
Voting Securities, (b) any acquisition by the Parent, or (c) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Parent or any corporation controlled by the Parent;

 

(ii)          Consummation of a reorganization, merger, share exchange or
consolidation or sale or other disposition of all or substantially all of the
assets of the Parent (a “Business Combination”), in each case, unless, following
such Business Combination, (i) all or substantially >all of the individuals and
entities who were the beneficial owners of the Outstanding Corporation Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors or comparable persons of the corporation or other entity resulting
from such Business Combination (including, without limitation, a corporation or
other entity which as a result of such transaction owns the Parent or all or
substantially all of the Parent’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Corporation
Voting Securities, and (ii) no Person (excluding any corporation or other entity
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Parent of such corporation or other entity resulting from
such Business Combination) beneficially owns, directly or indirectly, 35% or
more of the combined voting power of the then outstanding voting securities of
such corporation or other entity except to the extent that such ownership
existed prior to the Business Combination, and (iii) at least a majority of the
members of the board of directors or comparable body of the corporation or other
entity resulting from such Business Combination were members of the incumbent
Board or comparable body at the time of the execution of this Agreement, or of
the action of the Board or comparable body, providing for such Business
Combination.

(f) Payments made pursuant to this Section 3.2 are in lieu of any other
obligations to Executive pursuant to the terms of this Agreement.

(g) In the event that Executive's employment is terminated pursuant to Sections
3.2(c), (d) or (e), or Executive resigns from employment pursuant to Section
3.2(e), a condition of Executive's receipt of any consideration, compensation or
benefits beyond that which would otherwise be required to be paid or provided
for performance rendered under this Agreement as of the date of resignation or
termination shall be his execution of a separation agreement, including a full
release of all claims, in a form acceptable to the Company.

5.            Section 4 of the Original Agreement shall be deleted in its
entirety and replaced with the following new Section 4:

4.            Noncompetition. Executive covenants and agrees that during the
term of his employment with the Company and for a period of eighteen (18) months
thereafter, Executive shall not, as an officer, manager, supervisor, independent
contractor or equity owner of any business or enterprise, engage or participate
in any Business Activities in the Restricted Area. For purposes of this Section
4, "Business Activities" shall be those activities that relate to the
development, operation or franchising of any “Designated Competitor”, or any
single restaurant or group of restaurants that derives more than 30% of its food
sales from the sale of steak products. For purposes of this Section 4, the
"Restricted Area" shall be the area described in Exhibit A attached hereto,
which the parties agree may be amended from time-to-time, and “Designated
Competitor” shall mean Outback Steakhouse, Texas Roadhouse, Texas Steakhouse,
Lone Star Steakhouse, Logan’s Roadhouse, Roadhouse Grill, Ted’s Montana Grill,
Steak & Ale, Traildust Steakhouse, Tumbleweed, Ryan’s Steakhouse, Sizzler,
Sagebrush, Golden Corral, Chop House, Smokey Bones and Saltgrass Steakhouse, all
of which the Company deems to be similar to and current competitors of LongHorn
Steakhouse and Bugaboo Creek Steak House. “Designated Competitor” also means
Flemings, Ruth’s Chris, Smith & Wolinsky, Morton’s, Del Frisco’s, The Palm,
Sullivan’s, Stonewood and Fogo de Chao, all of which the Company deems to be
similar to and current competitors of The Capital Grille.

Nothing in this Section 4 shall prohibit Executive from acquiring or holding,
for investment purposes only, less than 2% of the outstanding publicly traded
securities of any corporation that may compete directly or indirectly with the
Company. The provisions of this Section 4 shall terminate and be of no further
force and effect from and after the date on which the Company fails to make any
payment owed to Executive under this Agreement following the Employment Term,
which payment remains unpaid ten (10) business days following the receipt of
written notice from Executive that such payment has not been made (provided that
such cure period shall not apply with respect to the Company’s third or
subsequent failure to make any payment due Executive hereunder in any twelve
(12) month period); provided, however, that in the event that there is any
reasonable and good faith dispute between the Company and Executive as to any
amount payable to Executive, for purposes of this Section 4 the disputed amount
shall not be considered due and payable until such dispute shall have been
finally resolved in an appropriate legal proceeding and any time for appeal of
such resolution shall have run without an appropriate appeal having been taken.

6.            Section 19 of the Original Agreement, as revised by the Second
Amendment, shall be deleted in its entirety and replaced with the following new
Section 19:

19.         Entire Agreement. This Agreement, together with the Third Amendment
and Exhibit A thereto, which is incorporated herein by this reference,
constitutes the entire Agreement between the parties hereto with regard to
Executive’s employment by the Company and there are no agreements,
understandings, specific restrictions, warranties or representations, written or
oral, relating to said subject matter between the parties other than those set
forth herein or herein provided for. For the sake of clarity, the Third
Amendment replaces and supercedes the Second Amendment, which, like the First
Amendment, is hereby terminated and of no further force and effect.

7.            A new Section 24 is hereby inserted in the Original Agreement as
follows:

24.          Code Section 409A.

(a) Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that would otherwise be payable or distributable under this Agreement by
reason of Executive’s separation from service, constitutes “deferred
compensation” for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), then if and to the extent necessary to comply with Code
Section 409A: (i) if the payment or distribution of such amount or benefit is
payable in a lump sum, such payment or distribution will be delayed until the
first day following the six-month anniversary of Executive’s separation from
service, and (ii) if the payment or distribution of such amount or benefit is
payable over time, the amount that would otherwise be payable during the
six-month period immediately following Executive’s separation from service will
be accumulated and paid to Executive, without interest, on the first day
following the six-month anniversary of Executive’s separation from service,
whereupon the normal payment or distribution schedule will resume.

(b) Notwithstanding anything in this Agreement to the contrary, the Company’s
obligation hereunder to pay health, hospitalization and/or long-term care
insurance premiums to provide Executive and Executive’s dependant family members
with coverage under the Company’s group health insurance program for a stated
period of time after the termination of the Employment Term (“extended medical
coverage”) shall not extend beyond December 31 of the second calendar year
following the year in which Executive’s separation from service occurs, and all
such payments by the Company for such extended medical coverage shall be imputed
as income to Executive

8.            Exhibit A of the Second Amendment shall be deleted in its entirety
and replaced with new Exhibit A attached hereto and incorporated herein by
reference.

9.            Except as otherwise set forth herein, the Original Agreement shall
remain unchanged and in full force and effect.             

 

                IN WITNESS WHEREOF, the parties hereto have executed this Third
Amendment as of the date first above written.

 

RARE HOSPITALITY MANAGEMENT, INC.

 

 

 

By:

_______________________________

President

 

EXECUTIVE

 

 

 

_______________________________

 

EUGENE I. LEE, JR.

 

 

 

EXHIBIT A

 

Executive and the Company agree that, for purposes of this Agreement, the
"Restricted Area" shall constitute the area within fifteen (15) miles of any of
RARE's restaurants in the following cities:

 

Alabama

Daphne, Dothan, Hoover, Huntsville, Mobile, Montgomery, Opelika, Prattville

Arizona

Phoenix, Scottsdale

Colorado

Denver

Connecticut

Manchester

Delaware

Bear, Newark

District of Columbia

Washington, D.C.

Florida

Altamonte Springs, Boynton Beach, Brandon, Coral Springs, Daytona Beach, Davie,
Delray Beach, Destin, Fleming Island, Ft. Lauderdale, Ft. Myers, Ft. Walton
Beach, Hollywood, Jacksonville, Jacksonville Beach, Jensen Beach, Kissimmee,
Lakeland, Lake Mary, Largo, Melbourne, Merritt Island, Miami, Naples, Ocala,
Orange Park, Orlando, Palm Harbor, Pembroke Pines, Port Richey, Sarasota, St.
Augustine, St. Petersburg, Southchase, Tallahassee, Tampa, Viera, West Palm
Beach, Winter Haven

Georgia

Acworth, Albany, Alpharetta, Athens, Atlanta, Augusta, Austell, Buford, Canton,
Carrolton, Cartersville, College Park, Columbus, Commerce, Conyers, Covington,
Cumming, Dalton, Dawsonville, Douglasville, Duluth, East Point, Ellijay,
Fayetteville, Gainesville, Hiram, Jonesboro, Kennesaw, Lawrenceville, Lithonia,
McDonough, Macon, Marietta, Morrow, Newnan, Peachtree City, Pooler, Rome,
Roswell, Savannah, Snellville, Statesboro, Tifton, Tucker, Valdosta, Warner
Robins, Woodstock

Illinois

Chicago, Fairview Heights, Lombard, Norridge, Peoria, Springfield

Indiana

Avon, Bloomington, Carmel, Clarksville, E. Indianapolis, Evansville,
Indianapolis, Merrillville, Portage, Southport

Kansas

Kansas City, Lawrence, Leawood, Topeka

Kentucky

Bowling Green, Cold Springs, Florence, Frankfort, Lexington, Louisville

Maine

Auburn, Augusta, Bangor, Biddeford, South Portland

Maryland

Baltimore, Bowie, Columbia, E. Columbia, Frederick, Gaithersburg, Germantown,
Golden Ring, Hagerstown, Landover, Laurel, Upper Marlboro, Waldorf

Massachusetts

Boston, Braintree, Brockton, Burlington, Chestnut Hill, Dedham, Framingham,
Franklin, Haverhill, Loeminster, Marlboro, Methuen, Milford, Millbury, North
Attleboro, Peabody, Plymouth, Raynham, Seekonk, Shrewsbury, Tewksbury,
Watertown, W. Springfield

Michigan

Allen Park, Auburn Hills, Clinton Township, Grand Rapids, Roseville, Troy,
Westland

Minnesota

Minneapolis

Mississippi

Hattiesburg

Missouri

Ballwin, Belton, Chesterfield, E. Columbia, Florissant, Hazelwood, Independence,
Jefferson City, Kansas City, O'Fallon, Lee's Summit, St. Peters, Sunset Hills

Nevada

Las Vegas

New Hampshire

Amherst, Bedford, Concord, Keene, Manchester, Nashua, Newington

New Jersey

Flanders, Hamilton, Howell, Millville, Mt. Olive, New Brunswick, Parsippany,
Piscataway, Rochelle Park, Woodbridge

New York

Albany, New York City, Poughkeepsie, Rochester

North Carolina

Apex, Asheville, Brier Creek, Burlington, Charlotte, Concord, Gastonia,
Greensboro, Greenville, Hickory, High Point, Huntersville, Pineville,
Wilmington, Winston-Salem

Ohio

Beavercreek, Boardman, Cincinnati, Cleveland, Columbus, Cuyahoga Falls, Dublin,
Fairlawn, Fairview Park, Gahana, Grove City, Independence, Mayfield Heights,
Maumee, Medina, Mentor, Moraine, North Canton, Pickerington, Solon, Springdale,
St. Clairsville, Strongsville, West Chester, Wooster

Pennsylvania

Bensalem, Erie, Exton, Franklin Mills, Lancaster, Norristown, Penns Port,
Philadelphia, Pittsburgh Mills, Pottstown, Warrington, Waterfront, West
Homestead, Whitman Square

Rhode Island

Providence, Warwick

South Carolina

Anderson, Columbia, Florence, Greenville, Hilton Head, Mt. Pleasant, Myrtle
Beach, N. Charleston, Rock Hill, Spartanburg

Tennessee

Brentwood, Chattanooga, Clarksville, Hermitage, Hixson, Jackson, Madison,
Nashville

Texas

Dallas, Houston

Vermont

Williston

Virginia

Chantilly, Dulles, Massaponax, McLean, Williamsburg

West Virginia

Charleston, Morgantown

Wisconsin

Milwaukee

 

 

 

 